Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2021 has been entered.

Allowable Subject Matter
Claims 1-2, 5-7, 10, 15, 17, 21-25, 28-29, & 31-34 are allowed.
The following is a statement of reasons for allowance.  The prior art renders obvious the repair technique recited in steps a-d of independent claims 1 and 28.  The prior art further teaches that such a repair technique would, in non-optimal embodiments, be performed without adding material such that the repaired segment is thinner than the original.  But the prior art does not suggest that such a process should be performed on a region that has previously been repaired by the same method and is already reduced in thickness.  As such, independent claims 1 and 28 are allowable.  Claims 2, 5-7, 10, 15, 17, 21-25, 29, & 31-34 are also allowable based on their dependence.
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is (571) 270-3257.  The examiner can normally be reached on Monday-Friday from 8:30 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726